        Case 9:18-cv-00164-DLC Document 89 Filed 07/22/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  WILLIAM VASQUEZ,
                                                  CR 18–164–M–DLC
                      Plaintiff,

        vs.                                        ORDER

  BNSF RAILWAY COMPANY, a
  Delaware corporation,

                      Defendant.


      Before the Court is the parties’ Stipulation for Dismissal with Prejudice.

(Doc. 88.) IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE,

each party to bear its own fees and costs.

      DATED this 22nd day of July, 2020.




                                        -1-
